DETAILED ACTION

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ruby Chung on 02/25/2021. 
The application has been amended as follows:
The listing of the claims according to the Examiner’s Amendment is attached herein.

Allowable Subject Matter
2.	Claims 2-11, 13-16, and 19-22, are allowed. 
3.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach a dental mouthpiece comprising, inter alia: a main body portion configured as a pocket having a plurality of perforations in communication with an interior open space, the pocket is defined by a first wall, a second wall, and a side wall connecting corresponding exterior edges of the first wall and second wall;  the second wall comprising a bridge structure that includes a plurality of protrusions integral with and protruding from an interior surface of the second wall and extending a span between the first wall and the second wall, wherein the bridge structure is not attached to the first wall, wherein the plurality of protrusions of the bridge structure protrude from the interior surface of the second wall in a wave shape comprising one or more crests and one or more troughs and wherein the span between the first and the second wall is less than a width of the first and the second wall, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772